Case 3:18-cv-02011-RDM-CA Documenti1 Filed 10/17/18 Page 1 of 43
' FORM-TO BE USED BY A PRISONER IN FILING A CEVIE RIGHTS COMPLAINT

    
  
  
  
   
   
   
    
  
   
  
   
  
  
     

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Oleh. Date eKeen bpm. FILED
ng alae emuels Sex SGA LDR SCRANTON

, , OCT 17 2018
HOD Pike Steed, Honbinglon PA Lease -LU2.

 

 

 

 

PER Z
(2): . te nt ., a : as DEPUTY CLERK
(Name of Plaintiff) (Inmate Number) :
. - (Case Number)
(Address) | 2 (Scv 21]

(Each named party must be numbered,
and all names must be printed or typed)

CIVIL COMPLAINT

a

 

. fs
(Names of Defendants) 4

(Zach named party must be numbered,
and all names must be printed or typed)

TO BE FILED UNDER: Bs _ 42 U.S.C. § 1983 - STATE OFFICIALS
28 U.S.C. § 1331 - FEDERAL OFFICIALS

L PREVIOUS LAWSUITS

A.. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

E atticn distact Case. tt (1 14-019) Zor. File Vem va Camplaan t —

 

 

 
 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 2 of 43
Il, EXHAUSTION OF ADMINISTRATIVE REMEDIES = =*=F ;

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? be ve No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? y Yes No
C. If your answer to “B” is Yes:

1
1. What steps did you take? Gocrexcaate’s, tequesk Sips

_2. What was the result? ven 7

D. If your answer to “B” is No, explain why not:

 

 

”

ea

Wii. DEFENDANTS

\ ©
(1) Name of first defendant: (& cP) MAHAN , ANG: rink <

Employed as

Mailing address: BO\_Matea. Dna

(2) Name of second defendant: Aff bist
Employed as at

Mailing address:

. G)_Name of third defendant:
Employed as at

Mailing address:

'" (List any additional defendants, their employment, and addresses-on extra sheets if necessary)

IV. STATEMENT OF CLAIM

 

  
 
 
 

 

 

 

 

 

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite ariy cases or statutes. Attach no more than three
extra sheets if necessary.} ,

L. “he debe lnatk Liste bmcwia Cuese_in oy cell cx nb Saealtec| one. on ates
of 1-18, {l-Z3-1G 1 the Dic Hus ab foc Me hanay pithace} recaglec| fezork
| ‘ ‘t fy ‘| ¥ 4 ;

2

 
              

; s
GSUEIG, 6 aT, me, 65361, 53664), with Siuorn Stubement IRPAES § Hoy
oy. reap “tresses AS EXH bit5, A, B,c,D,B ,
(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)
1. — t

oo er

 

3. +, plasalll

 

 
 

Case 3:18-cv-02011-RDM-CA Documenti1 Filed 10/17/18 Page 4 of 43

ogkaesr
’ Signed this [B-j2- $B dayof October = __  B2ai¢-

 

=
2
Case 3:18-cv-02011- - ; TD
a nM cA Document 1 Filed Lolt7/A8 Pa Het £, | , 7

    

EXTENSION
(SCI MAHANOY)
(301 MOREA ROAD, FRACKVILLE, PA 17932) 3s

in accordance with the provisions of DC-ADM 804, Inmate Grievance System policy, this notification either responds to
your recent communication expressing an interest in extending the established timeline for submitting the below noted
grievance (or appeal), or provides notice that staff requires an extension for responding to your grievance.

 

  

Troy Daniels " ; ngs a

 
 
   
    

 

 

MAHANOY._

 

 

652797 : 652797

   

Inmate Request Denied — Your request for an extension of time to file a grievance or
an appeal has been denied. a et

 

 

Inmate Request Approved —,Your request for an extension of time to file a
_ | grievance or an appeal has been approved. You have been granted 10 additional.
-} working days to submit your grievance (or appeal). .

 

 

Notice of Staff Extension - This serves as written notification that an extension is
necessary in order to appropriately investigate and respond to your grievance (or
appeal). Staff has been authorized to extend thie response time by 10 additional

 

  

 

 

  
 
   

         
    

working days. ~. , he - .y
a | : : oe = = he - ve - : * ee i he iy
‘¥ fNot 6.0f Investigation — This serves as written notification that an éxtension is eB
&. [nécessary:in order to appropriately investigate,and respond to your allegations of abuse. |

 

 

jas: besnal horized to extend the response time in Accordance ‘wit DC ADM.001. | :

 

 

 

 

 

 

 

 

~

” 4ssud: 1242010 ao
- Effecavel12/8/2019) . -
 

 

 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 6 of 43

 

 

 

 

 

' ° we fo “ e - wey
rf - ¥o¥
wo iy Va 5 CO ee Pa
ox)C-804 COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
(Part 1 DEPARTMENT OF CORRECTIONS ig Fy FF
f f : to é
oe f GRIEVANCE NUMBER

  
     
   

  

 
 
   
  

   
 

   
   
   

   

-

OFFICIAL INMATE GRIEVANCE _
TO: FACI

CFROW: (INMATE NAME & NUNE
WORK ASSIGN

INSTRUCTIONS:
4. Refer to the DC-ADM 804 for procedures on the inmate grievance system.

2. State your grievance in Block Ain a brief and understandable manner.
3. :

A

 

“The

       

      

  
  
   
    

  

DATE:

 
  

VANCE COORDINATOR FACIL

-H
Ss

    
 

  
 

      
    
 

} SIGNATURE OF INMATE:

 
 

    

HOUSING ASSI

~

   
  

 
   

have | tor th matter, sure

   

  
 

   

    
  

in Block B p include

      
    

    
      
 

paper may be ymaximum two

ab
" page). : State all relief that you are seeking.

one DC- 804 farm. and one one-sided BY" x 11

  

  
 

  

%.

i

 

' «

    
    
  
  
 

 
 
  

att
7

    

     
 
 
   
    

     
 
 

} this orievance..

  
 

     

   

Sé are 10. Ser € aeras ey) iS soppee -

 
  

 
     

 

 

ts ec me
r grievance has been rece and wil processed in accordance with a to
: By th 1 Ss - sf . be o
Bo eh Bee VO i [idee oo
“ Signature of Facility Grievance Coordinator , Date

mo "WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy:

3

ape

.

GOLDEN ROD Inmate Copy .

_DC-ADM 804, Inmate Grievance System Procedures Manual

“Section 1- Grievances | & Initial Review
», fasuiad: 4/27/2015 | . .
* sete: sn2015 .

Attachment 1-A

mA

 
 

 

“ -, Me ‘s :
- QU 2 .
KO ten .
DL. KF beet oO LEN OO: fe buck. io. Coty bec oT t.. wiles rece \, ine 3
|
um lect cm Nees na meee), rm. They. ew OP Fryensy tO. F

 

 

ee wrdec.Oe. Sek b.

; j Breakt, st Lunch cece), ownrnel keane!
_L they. pat eh. Por. elt {2.1 ‘They. Ltt
| in. Settee. rece. eub. are om with. Oe zi lodhe. On. My. back 5 ide

| . dae shy. Youes.

ipet “Pent ide a. want ts pless ch Ofeae
. socetighel fol Abuse.Al Legtion. ee

by eee ee:

let fay. rua dnt: Iyeme., ae Pest, Hens
they put.th Mon Luft eke. the ¥ Steet etée!..

0 6. when. IK

2 em arckib. e- stacked bees

Cp
ulin A AF

LAWS iver. two Quece? of checse- Cte.

me over. to. Celoce -OY.- Eran Side

L

stot Ahem... 1M bert ey Yun bf. “hey. te i, wT bal

CUAL, mere Hp ty Shes. ecustsly dire oe sat Ge é

es (ASAP): int

Brliebs. ARE. ASG. iS.

 

 

am punt the camera's. l
NL wok thes. eriployec’. recefl
TO vale... a beet
> want. shc0o oe: Llocs. For. porn. Lid.

|

leaked a cory. PeSecvs. Cre!

aqoirst H these. 2 eophyes’
ee i ms

 

le
le net Cee. tatssz... “341 Lae Yibeee.. ee

he oe ae Die
he FlG . i te Ses, But Ce.
abt all tOY &

iW ee.

Site, olen vith

Is

tet oe Y.: ele.

ri Ge fy. Aes Ae

t

il Ki eh, m6, ee el

O24 breve), oh the. wae

on Lng Think “ey
Gleec. AOC ecg. \_ stewk. DS. reernias, Gechelp. bet the... it. Biedng— .
the. dab cnd nd Micees stack Stabling, Step Le: tone, wath, fica de thas
then byeatonnes eee. th cy. te. by yokes yy ey ONC. the Male Noy
Aes stoding,. A. L conk Cack with, thee omnn 1a camires Y
eyeor | ons. ly Se al wala’ H Mey. fosk ati aye cles t, But ye taf
jook li. om bl? | ae t, ight Pay... 29.2. to. auolle ~. FO. rst.
weet Biecbiag My. ese S here scrape el lees. UE ee. .
alan. Poem rued. Thee nectye. UM ck. Ree. tel. hos (Sg

J foe

feat,

lot hes.

OY. Peans.. -
ast.
Te they stil}

want thi Ss.

late cdecke Teco

neti ke
 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 8 of 43

INITIAL REVIEW RESPONSE
SCi-Mahanoy
301 Morea Road
Frackville, PA 17932

 

 

 
  
 

 

 

 

 

 
 

 

[Tomate Namen] Daniels “T3LDe312.
‘Facility. 283] Mahanoy = |HD2016

 

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The tesponse is as follows -

 

 

- EGriewarice #821 652797 =] Nov. 18, 2016

 

 

SEE
arent

 

 

 

 

 

 
 
  

O1 Uphold Inmate
fiGrievance Denied
id “4 C1 Uphold in part/Denied in part ; ;
it is the decision of this grievance officer to uphold, deny or uphold in part/deny in part the inmate's initial
grievance. This response will include a brief rationale, summarize the conclusion, any action taken to resolve
he issue(s) raised in the grievance and, relief sought. _

afr Sanna ny mcrae menvoious | X

In your grievance you stated that on Nov. 7 you attempted to kill yourself by hanging. You state that you had your door
covered and when Sgt. Harris moved the mattress away you attempted to hang but the rope broke. You then began to
retie the rope in another attempt to hang yourself. At that time Sgt. Harris, CO Valentine, and several other officers
entered your cell hitting you with the shield knocking you down to the floor. The officers then began to kicking, punching
you, and bang your head on the floor. You then put your arms under your body until they pried your hands out sand
cuffed you. The officers continued their beating of you. You request that the officers be fired, charges be brought against
them, $50,000. for pain and suffering and free cable for a year.

     

     
 

 
 
 

 
    

 
 
 
   

ca

 

| have investigated your allegations. As you stated you were trying to hang yourself and that you placed your arms under

| your body, not cooperating with staff as they were attempting to: gain control of you to save your life. Sgt. Herron and

| involved staff deny punching or kicking you and also deny banging your head on floor. They do admit that they wrestled
with you to free your arms from under you to secure your wrists and that no excessive force was used, Lt. Schell concurs

these statements. Officer Valentine was not involved in this cell entry nor was near you or on the pod at any time.

{ find staff actions were justified as their intent was for your safety and wellbeing. | find that you filed this grievance
frivolously, therefore it is denied.

 

 

Signature: Capt. D. Malick
Title: Security Lieutenaft~ =
Date: Feb, 24, 2017

 

 

 

 

cc: Superintendent
Facility Grievance Coordinator
DC-15
File
DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review Attachment 1-D
Issued: 12/1/2010 : : :
Effective: 12/8/2010
 

fade Sime the wc vt tS tote Sua. ne

 

susie? ? 7 thea the Coyne fet Has

 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 9 of 43

MAR -$ NEC
FACILITY MANAGEMENT __ SCL MAHANoy
APP SUPERINTENDENT'S OFFICE

 

NUMBER. Liew __DATE 3-2-7

OREVANCEEGS 214 Ty
[RECEIVED MY ACTION RETURN COPY OW: 2- ZEIT

 

wt. D.Ate Lick artes { fespaaic gv

ee to melSe tt as ie: ratte
di. Liat Sew

Such. ¢ He shites ding § i Saud C fe cake ws ad. ee tA mse cel

bine A hae, pee the one te tabecesrm ta fie cull st. ber

do rat cb Hea 5 ba faa cer baw bee ia. the RHCJ OTe bas p desk beseat foc reir

H.. Aaa ‘so shated Sid Hercan ZendacbKy cnch fee on athe’. Cems ou, coll,
Skis c “at D Ma tt eal Auscpacely Che! ig ‘akeed mo rhe “aul Peer £ to rrad&e ‘ts Se nee .
y 2 whack | iis soxvke he a. peak Sa i they fer ‘a4
tbat hao ds Sat 2 Se A 4 wah LA tushy He, # dade ry BKieKi'ns, cite Oe ene he me ee ie.
s bbe nls fuk ta sgt wd BAA . eon Le Vet ats “Thea he Cth : Tics
eal he ofbieces 1 foe oe Tints da Ons x4 Core! bol a C pee i Reese, aay Life,

fe bepin 4 per tecet ans fart Sif
wt el Set {Aad Co hea bee fy nat isin nan ih “Bik eck tathouy feats Map rie

b ame te. eae cell otter ie sehr ie + Hea
E the Shickt boner clad ft happen t

 
 

 

 

   
  

    

     
   

 

   

     
  

       

beta bw Mie % bee teat Lmi-S ee 1. “p ey

iis buceiche Sy 2 tere, bes yee bee nck nk el asee Hae t cet ten His a: at
De taahak Sabb’ 24 Lento bis | Pas  tunshen A feprh ite tee” fy Hew tid He £ isa cat t flse.

thine. a han tn My cedle Thea Le Pater vleker. bE) pa Nether baths’ «
eae Tips AC ak pet bitty Za Pos paras then jvae ee! “i. ¥)

hed ha, Yue ge aeetlS pO te Se bi ferr bes peachy tn
J oO rt

  
 
 

 

 

wy Te ARE 7 Sue oud a : :

' on ‘ rotbeal (eC ewer.

 

 

 

 

 

 
 

Case 3:18-cv-02011-RDM-CA Documenti1 Filed 10/17/18 Page 10 of 43

Facility Manager's Appeal Response

- IL - (MAHANOY)
- (301 MOREA ROAD, FRACKVILLE, PA 17932)

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for. the grievance noted
below. !n accordance with the provisions of DC-ADM 804; "Inmate Grievance System Policy’, the following
response is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer's response, your appeal to me and any other documents submitted.

 

Inmate Name::..| Troy Daniels [inriate Number: | LD-8312

 

 

 

Facility: wes “fl Mahanoy [Unit Location: ." | HD 16

 

Grievance #: | 652797

 

 

 

"| Publication (ifapplicable):

 
      
 

 

Decision: “ ~- |X Uphold Response (UR) 1 Uphold in part/Deny in part.
oo O Uphold inmate (UI). . . -
... | O Dismiss/Dismiss Untimely

it is the decision of this Facility Manager to uphold the initial response, uphold the inmate or dismiss. This
response will include a brief rationale, summarizing the conclusion, any action taken to resolve the issue(s) -
raised in the grievance and your appeal and relief sought. :
Response: _ ie Ss —--. Frivolous |---|

| am in receipt of your grievance appeal in which you state “| would like to elaborate on Capt. D. Malick’s
initial response..." Let me remind you that appeals exist to examine procedure if you, the grievant, identify
errors in the way your grievance was processed and responded to. It is not fo have your complaints hearda |

second time or to rebut the response received because you didn't like it.

 

 

 

 

I find Capt. Matick’s response to your initial grievance to be thoroughly researched, explained well, and to be
adequate. oo ; ,

| uphold the Grievance Officer's response and deny your appeal as well as the several relief stipulations you
cite in your initial grievance, to include the $50,000 and free cable for a year.

Signature: <a 0 Tf.

‘Title: Facility Manager

     

 

 

 

 

 

 

Date: 3/3/17
cc: Facility Grievance Coordinator — -
| DC-15 | | | | |
DSFM/DSCS 3, | eg
Grievance Officer id not Cecrive An tel
file
Berl

DC-ADM 804, Inmate.Grievance System Procedures Manual

Section 2—Appeais Aftachment 2-B
Issued: 12/4/2010 Lo . -

Effective: 12/8/2010 .
 

 

 

 
  
 

 

oa.

 

 

 

1D-83! Z. ‘DaaelS Lt tar MA Ay (Uo

<“NMATE NUMBER” | NAME SRE RAILITY ~~ | DATE GRIEVANCE

 

 

=e
1 4T

 

S-@-i"

 

 

“appeal is issues.

Lreceived my appeal from. the e Sunes on A= oe Lt and have: ‘the ° following

" Refer to. ‘DC-ADM 804; ‘Grievance ¢ Apes Procedures; for ‘completé iristructions?” oe
Appeals must relate to the issue 1e presented fi in the’ ‘initial gtievance and 1 “level appeal. me

“Please: piovide: a ‘BRIEF ‘(no loriger than two pages) appeal statement:

   

 

ln 1S fet pep

 

pelt Li Ke te sit tht this act eeate
{ —)

   

   

(, he as Pa TIE

in_tih

  
  

wal i ~~ (Ce spaase that ni Suid

 

 

*_)
thines bahia lntee'S not il My iartal er He Co beceatec| mu

 

‘ ateck Avie uate if bh S Dek CeneSe by ao ? ptorane) the. Cacks thet Lhese

 

 

abieial< aSStstalted rar L. ak Pina exbeorne Cee Om we in black, | ad

 

ie, wihea_, stata sy tLe ome hans. wide
‘ > J)

 

 

Puy . Relic ABE the. Samir 424 14 :

 

2 tastial Or fbf OF

 

 

 

 

 

 

 

 

 

 

 

 

 

INMATE SIGNATURE:

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals
Issued: 4/27/2015
Effective: 5/1/2015

We

Attachment 2-E

 
Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 12 of 43

2017
. Final Appeal Decision :
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
4920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, the following response is being provided
based on a review of the entire record of this grievance. The review included your initial grievance, the Grievance Officer's response,
your appeal to the Facility Manager, the Facility Manager's response, the issues you raised to final review, and (when applicable) any
revised institutional responses required as a result of a subsequent remand action by this office. As necessary, input from appropriate
Central Office Bureaus (e.9., Health Care Services, Chief Counsel, Office of Specia! Investigations and Intelligence, etc) may have been
solicited in making a determination in response to your issue as well.

 

 

 

   

Saas

‘lamate Namenss<.] Troy Daniels

 

 

 

 

 

 

SCI Filed at:225451 Mahanoy

 

EGrevance #7 see| 652797

 

 

Publication (if applicable):

 

 

 

   
   

7 (1 Uphold Inmate (Ul)

Hoe dwnweemcce| CO) Uphold In part/Deny in part

itis the decision of the Secretary's Office of Inmate Grievances and Appeals to uphold the initial response, uphold the inmate, or

Uphold in part/Deny in part. This response will include @ brief rationale, summarizing the conclusion, any action taken to resolve the
peal and relist sought. _

   

   

   

This office is in receipt of your appeal and has reviewed all applicable documents. In your grievance, you ultimately claim that on
11/7/16 when you were attempting to hang yourself, staff entered your call, hit you with a shield, knocking you to the floor. You claim
that they physically abused you by kicking and punching you. You seek staff disciplinary action, free cable for a period of time, and
monetary relief. , , , ;

A review of the records reflects that your claims were investigated and that investigation was reviewed and approved by OSII. Your
allegations of abuse were unsubstantiated. Your appeal and any requested relief is denied.

Signature: Dorina Vamer OT : | , , rs :

 

 

 

 

 

 

Title: Chief Grievance Officer U
Date: 2117
DLV/MEB

ce: DC-15/Superintendent DelBalso/Garman
Grievance Office :

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 -— Appeals Attachment 2-F
Issued: 1/26/2016
Effective: 2/16/2016

 
 

 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 13 of 43

Dec| arat ion

TL. bya £ Miller 60868 wear thet the information soribe
Nerain is the troth. On November 7 aol 4 T wos éhandras at
my cell door H-D-O% mental Health onit and vsi tnesed ‘ Dern
h chapman , lo GEE, Ye Valentine, % Zondorsbt, Sg. Herron, b+ Se ell fon
in an Troy Daniels * Lp -312 cell while he Was ottema tins Suicide
and these clos btarted beading this, inmate. by pile jin ivy Daniel:
#LD-S312 Wd Hondalted with “Both Honds Behind his Bach” }
ma wimessed to Zendarsl repeatly kick and genet tin Troy Danie!s
Hy D- sala it the face. At oll times Fm ‘Troy Daniels "LD-6318 Wed
in a Non -dekensive mane F and was not Pa ght ns back. Beard Yan
Troy Daniels *LD-&31d “Bec” the offices to please Stop hithng | im: ,

| ak Miller #Ncorsy heord anc witnessed Go Zendaréki shou

T ‘Pye te %
it lhoct h id not shop unt] he wes done, The basi esse D
( Londorski tepeatly rick and peron En Trey Daniels ¥ Ld -631a again.

TE kyon £ miller *ncodes om willns to testify on this concern
matter if needed. sa Ayan 6 Miller Cones Krew onder the \
fernaltes ot Penjory 16. P.O.C.5.§ YG04 under Fale testimony +h

im aubjected te € lows of pesyry: . .

Submitted Trothfully
Ry an £ Mller neers?

al“!

cofile .
 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 pagebtakhsty +

B
=

EXTENSION
. (SC{ MAHANOY)
(301 MOREA ROAD, FRACKVILLE, PA 17932)

In accordance with the provisions of DC-ADM 804, inmate Grievance System policy, this notification either responds to
your recent communication expressing an interest in extending the established timeline for submitting the below noted
grievance (or appeal), or provides notice that staff requires an extension for responding to your grievance.

 

 

 

 

 

 

 

 

 

 

Inmate Request Denied — Your request for an extension of time to file a grievance or
an appeal has been denied.

 

 

Inmate Request Approved — Your request for an extension of time to file a
grievance or an appeal has been approved. You have been granted 10 additional

working days to submit your grievancé (or appeal).

 

 

Notice of Staff Extension — This serves as written notification that an extension is
necessary in order to appropriately investigate and respond to your grievance (or
appeal). Staff has been authorized to extend the response time by 10 additional
working days.

 

 

 

Notice of Investigation — This serves as written notification that an extension is
necessary in order to appropriately investigate and respond to your allegations of abuse.
Staff has been authorized to extend the response time in accordance with DC ADM 001.

 

 

 

 

Comments: °

pareereraatit

Signature:

   
    

 

 

 

Title: Facility Grievance Coordinator
Date: 12/13/16

 

 

 

cc: Superintendent

‘DC-15

-' DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 — Grievances & Initial Review Attachment 1-E

issued: 12/1/2070
Effective: 12/8/2040

 
 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 ,Page 15 of 43

GRIEVANCE REJECTION
‘Facility -
Facility address
This serves to acknowledge receipt of your grievance to this office. In accordance with the provisions of DC-ADM 804,
“Inmate Grievance System’, | have reviewed all documents provided as part'of the grievance. Upon consideration of the -
grievance, it is the decision of this office to reject your grievance due to a faijure to comply with the provisions of the DC-ADM
804, as specified below.

 

 

 

 

 

 

 

 
 

 

inmate Name: "| Tsay Daniels |": Inmate Number: LD-8312
=: Bacllity: ‘| Mahanoy [Unit Location: | HD-2020
"Grevancew:. | 654888 _ 654868
aie 1Si0 : Rejection

{ | Your grievance is being rej for the reason(s) outlined below.

 

 

    
     

= Rationale: Se OR es
1. Grievances related to the following }
policies listed and shall not be reviewed by the Facility Grievance Coordinator.
a) DC ADM 008 Prison Rape Elimination Act (PREA) — allegations of a sexual nature against a staff
member and/or inmate-on-inmate sexual contact
b) DC ADM 801 Inmate Discipline/Misconduct Procedures
c) DC ADM 802 Administrative Custody Procedures '
2. The grievance was not submitted within fifteen (15) working days after the events upon which claims are _-
based.
3. Grievance involves matter(s) that occurred at another facility and should be directed by the inmate to the
appropriate facility.
The grievance was not signed and/or dated with correct commitment name, number, contained UCC
references, or was not presented in proper format. .
Grievance must be legible, understandable, and presented in a courteous manner.
The grievance exceeded the two page limit. Description needs to be brief. .
Grievance does not indicate that you were personally affected by a Department or facility action or policy.
Grievances based upon different events must be presented separately. :
. The issue(s) presented on the attached grievance has been reviewed or is currently being reviewed an
addressed. . .
10.Group grievances or grievances filed on behalf of another inmate are hibited.
11.Grievance disputes previous grievances, appeal decisions or staff members who, rendered those decisions.
x 42.You are currently on grievance restriction. You are limited to one grievance every 15 working days. Last
rievance # 653796 was submitted on 11/28/2016. .
13.You have not provided this Office with required documentation for proper review such as a DC-153A, Personal

Property Inventory Sheet, Confiscated Items Receipt, Commissary/Outside Purchase Form and/or documents

outlined on the DC ADM 005 Notification of Deductions Memo and/or the Notification of Amended Deductions

 

 

 

 

 

 

 

 

 

 

 

 

£0|¢0|~s]ao]en]

 

 

 

 

 

 

 

 

 

 

       

  

 

 

 

 

 

 

 

Memo. -
14. The publication appeal did not include a copy of the Notice of Incoming Publication Denial Form.
Ament 3-B of DC-ADM 803) 7 .
so Respons Pane me ee fe :

Signature: | Lane Hiuman ,
Title: Facility Grievance Coordinator
Date: 12/5/16
cc: Facility Grievance Coordinator

DG-15

File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 -— Grievances & initial Review oe Attachment 1-C
Issued: 1/26/2016 -
Effective: 2/16/2016

 
Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 16 of 43

 

 

 

 
  
  
 
 
 

   
              
  
 
   

    

 

a ie at ea !
Fen es pt gtee
eee reat ere agin eee PERT
Paulas eves oe ease Dy tio a
TE . GRIEVANCE# -

   

 

 

 

IE SY SOS.

 

      

Pee isis Please provid 'BRIEE(N Jangaethialvtwo'patresy men
“his iS (i. Azds0rnse, fies) b preal te my rer tel (Sree
ia rabid 1. <i. tet am an Eetveslunce. Cestrich an, Dt S dite | - |
yu last Cronwmnnce Wats > Sub tts oun bi-2% 2Ate Fs beredS at
fotentiner. Bestrntiwn Deski ce Reoact tl inteSs Place ion cirance Baste bide
an Lh24-1G sae chine tee the ate ok 12944 rhcl tnclienteS 1
Ces Submt one re BASEL ot deeded Com the date oe 1t-24-1G. So

im CeSubeom bone this epee : Nee ettacl : ite Stecfeger notice a

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee ee r awe oe

 

 

 

 

 

 

 

 

 

 

INMATE SONATURE x Co x

DC-ADM 804, Inmate Grievance System Procedures Manual _ SO .
Section 2-— Appeals — oo uo Attachment 2-A
issued: 1/26/2016 . . -

Effective: 2/1 6/2016

 

 
 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 17 of 43

a rr we

Sos Grievance Restriction Notice.
oe 8" SGEMahanoy:
- 301 Morea Road

, . Frackville, PA 17932,
In accordance with the provisions of DC-AD

M 804, "Inmate Grievance System Policy’, an inmate
who files 5 frivolous grievances within a 30-day period may be restricted fo filing no more than one
grievance each 15 working days. The 45 working days begins the first working day fotlowing the
date the inmate was placed on. restriction. An inmate may be placed on grievance restriction for a
maximurn of 90 days. An inmate may appeal a grievance restriction to the Facility Manager.

yo cape ok

    

LaDifop fe ndatest

  

653192, 693191 652697, 652692, 652686

i

41/29/16 2/28/17

Mr. Daniels, j am hereby placing you on Grievance Restriction. You. are misusing the intended purpose of

the Grievance System. You have filed five frivolous grievances within the last 30 days. According to DC-
ADM 804, you cari only file one grievance each 15'working day effective today.

Signature: Jane Hinman
Title: Facility Gri
Date:. 41/29/16

co: Deputy Secretary
Superintendent . -

Secretary's Office of Inmate Grievances and Appeals
DC-15

File |

*

-. °DG-ADM 804,.Inmate Grievance System Procedures Mariual

Section 3— Grievance Restriction or Grievance Restriction Extension Attachment.3-A
issued: 3/31/2044 me . ; : ce ; : —
Effective: 5/1/2014 . ‘-

a5

 
Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 18 of 43

Commonwealth of Pennsylvania
Department of Corrections

STATE CORRECTIONAL INSTITUTION
at MAHANOY, PENNSYLVANIA
(570) 773-2158, EXT. 8102
jhinman@pa.gov

 

om the Desk of | oy
Pea NMA ° /aligfle

Corrections Superintendent's Assistant

Not faked Me AO Qecept

# OSteH ne
ee

Ham Hurman,cs4

 
 

   
    

aoa

COMMONWEALTH OF PENNSYLVANIA ORG USE .
DEPARTMENT OF CORRECTIONS | wis

1920 TECHNOLOGY PARKWAY
MECHANICSBURG, PA 17050 ait NUMBER -

   

 

 

 

 

  
  
   
    

 
   
 
  

OFFICIAL INMATE GRIEVANCE
TO: FACILITY GRIEVANCE COORDINA

“(1
| WORK

 
 

  
 

ACILITY,; - DATE:

    
 

   

NE & NUMBER) SIGNATURE OF IN

 

   
 

  

HOUSING ASSIGNME

    
  

 

Al
INSTRUCTIONS:
4, Refer to the DC-ADM 804 for procedutes on the inmate grievance system.

2: State your cé in Block A in a brief and able manner.
3. List.in.B action you: may! Haken tc tor fee th is matter. Be sure to. include tl the identity of

    
      

   
    
 
  

 
 
 

    
  

  

kBa

   
 
 
   

  
  
  

   
 

  

"’ jPagés.(one:
7 ¢ . ' a

 
   
  

seeking. .

 
  

BYE x HN, » all reliet that you :

 
 
    

 
 

500
. gaith

    

  
    

ef

F

itty

 
   
   
  

  
  
    
    
 
 
 
       

  
   
 
  
 

         

Ree

   

 
    
 

    

          

 
 
 

     

ae «the nee hem iS & Recheck te ‘ey

| . | 4 Jee oF po ~

of,

our r grievance haybeen receive and will be processed in accordance DG-AD : 7
Wt) Rose: / Ly feet

(Reign lapis ratte

 

 

» Signature of Facility Grievance Getrdinator an . " Dat e

‘WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy
GOLDEN ROD inmate Copy — , /

oo

. DC-ADM 804, inmate Grievance System Procedures Manual

' \ Section’ 1 = ‘Grievances & Initial Review ‘ . Attachment 1-A-
Issued: 3/31/2014 , ; : Loo .
. Effective: 5/1/2014 a.
4
~

Cade oi B ethics T Pot ler states thyak oe nplayee’s 222. expected +

   

 

Case 3:18-cv-02011-RDM- CA Document 1 Filed Lo/17/18 Page 20 of 43° o> —

{ coy ke Qearels mes Ae
Lora

~~ =

 

L

— Tees : 4X oh 4 fe Nhe phetes. Leak BSS 5 tosken ae: oF ¢ this. evento oF. cry Dyer f Fee

> treed ther peers ond gererel

Derlel a with Fespect. ane. conduct Haemselves properly on) ps Fessiendly @ at all dimes in...

wh} cla thee y

wlascly. Caras

Ue ohh wes. back VE: ether. Bed theyre. se B. Pnalav tein. the previtier. ok Seach.
v f PP P

n_tnslich He

VS peed} sve. Ane eS uetey
He ivy. timely manner end 3 At. glLOr ance mith. existina. ney Pega bee latians. Repacts—.

 

cae)

heres Ty
A. ary. D.dod. Pecards, en report. Bead my miscandact wt, look. the CAME, ae, hAK by ms Becht

y

they. be rth.
his dey the
{ en one The

vel D Jer 7.

gether) 1 inci

oo

 

Id ab Oe bk are. employers ht 4, SE Gor -+ ta there. Super WSL. ean. 1 iv ret SA. coronene
Ma da thercedbenbion Hut. indcedbes, on vial atian.ck the. La Azales yard reagalehon

Yon Se. nes never talds are. Addl. employees. ace to. Sarlveut any. DRESS acy Wer,

employees shall me teathtal ered. Me empleyee Shall Krew: aly. eoteces “Caese- tes, bc

4

imactuerake, y Valse at. ia preper asec oe dahior misceptesemked the. Cots

theld. nis  nfarmetian Gee: dy ei gat, ben eit e of nat gebing.sn t able = weed. beak:

be GPiculs herein-tock. pact in deyloy te caver this up. shttelas te me jest bec
ey. aid. nat weibe. the Foal repock. “Theie. lnideing, evicents.And all employe’
Mece| She and. cuntelers. we. fegurted. b pert. tarmeates clyde. ycomplamts on

lents & Bi amekes. clese ty thar. jrined take Super) Sor! These £2ks where nok es

orth. and. these viaktiaa. oe the. Provisicns or. F these: cede, ony One. behoeprachiti pated + in

vabher vis A

ed. Hee. Cocke. ok. candeaet 1 Ln, >a = dubyeche 4 tamed ied. iBeu plinery. eatian.. —
_ 4 Ly Belic& ARE AS IS /?

i souk ‘ put. Orn. nF} le. i. oe pay schsa cowie hg Hk repack.

T wank ths. tovestaeted Foc).

Abuse COVE up.

 

 

 

“aE We

Or
lF

QO inreun.. these -accs. Sui edd. Gy a Pn th.

ee Be Want. ON os TC. Pane. Ath shen

tout. Cree. Colle. fer o... ty

at the bible foros mith $8.ca sn eteclis halts on ih
Waar. the. CAmee. \ iclize From. the. bine. tnd dade, frerenye. thys Pepoct...

Re Severed, Coren. deck fer. date. Cad. need), Foe. Coot .

“52 intearst. Hrese. pes 3 NA. Seek ev. Veet, brabaracy fe rer. Evileure es fer Clack o ot

in
i

HH.» te. Pere ners 8 E th DA. co 4 re figolent PIAS arg cade ot Cdindus dy

 
BR OO
Case 3:18-cv-02011-RDM-CA Document 1 Filed 10/17/18 Page 21 of 43

INITIAL REVIEW RESPONSE
SClI-Mahanoy
301 Morea Road
_ Frackville, PA 17932
This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows. -

 

 

 

 

 

inmate Name: | Daniels, Troy | Inmate Number: | LD-8312
Facility: | SCl-Mahanoy | Unit Location: ~ | HD-20 cell
Grievance #: | 654888 | Grievance Date: | 14/29/16

 

 

Publication (if applicable):

 

 

 

 

, Decision: | 01 Uphold inmate
iGrievance Denied
C Uphold in part/Denied in part

itis the decision of this grievance officer to uphold, deny or uphold In partdeny in part the inmate's initial grievance. This response
will include a brief rationale, summarize the conclusion, any action taken to resolve the issue(s) raised in the grievance and, relief

sought, .
Response: _|_ oe 2 a “Frivolous | |

In your grievance you allege that on 11/23/16 you were abused by staff members when they entered your cell. You state
that CO! Kabilko slammed you all over the place. You further aliege that they tore a ligament in your leg which you state
you still did not get help for yet. Further in your grievance you state that officers held you down and this allowed COI
Kabilko to punch and knee you. You allege that you were called "a nigger” and that the officers assigned fo protect you let
this happen. You allege that the officials of this institution are covering these allegations up. You seek relief for these
allegations of 1. You want this put on file due to you have fear of retaliation, 2. You want the guards suspended for a
month, 3. $500,000 for pain and suffering, 4. Free cable for a year, 5. A 9" tablet for 150.00 and 50.00 in media links, 6.
Video preserved for a later court date and 7. For the officers involved a year of training on rules and regulations.

An investigation was conducted into your allegations of abuse and a number was submitted to OSI! for tracking and a
review of EOR#2016-MAH-00277 was conducted. During the course of this investigation you were interviewed about
these allegations and stated to me that that Kabilko punched and kicked you and that COI Harner kicked you in the leg
and‘punched you in the ribs. You don't make any mention of other officers assaulting you. You had to be escorted to the
triage room due to you being placed on the ground to be restrained; while you were being triaged you never mentioned to
the nurse or the OIC that you had an injury to your leg the only injury you had was an abrasign to the side of your head
that had minimal bleeding. Also while in the triage room you do make an allegation that “Kabilko you drew blood you drew
blood” during the review of video you are heard stating “Kabilko I’m going to fuck you up.” You provided witness to these
allegations but your witnesses only heard you state that you were abused but did not witness any abuse as you alleged
them to have seen,

I find no evidence to support your claims therefore this grievance is denied. As to the relief you seek all is denied except
the following: 1. An investigation was conducted and a report was put on file., 2. Video footage was preserved as you

requested.

 

 

 

 

   
   

      

   

 

 

 

 

 

 

Signature: L CiurS
Title: Securit Lieutenant
Date: 12/1916

cc: Superintendent, Facility Grievance Coordinator, File

Attachment 1-D

“DC. ADM 804, Inmate Grievance System Procedures Manual

Section 1 - Grievances & Initial Review

Issued: 12/1/2010
Effective: 12/8/2010
 

 

 

 

   
  

 

DATE : GRIEVANCE#

ell \27S 16 |csdgge

  
 

 
  
  

“Inmate Number NAME

 

 

 

 

 

 

 

 
 

 

‘Pléase:provide‘a'B RIEF:(Ho-loni o'pa ip tatert Ces We:
4 a ck i ait ll iv he 4h Kj tike. bye: CLA lee tt anew) Cecée cha arre, i 4 Lanes tania

anit ul Shaey thks ALD Ho. yw ba zik og be a Seas, poest 210 Catal LA nat it
1a wt Cre tne x Mngt mz Lesy me. backs Seabee cone beet neu Lo ae tif tele

mala ailis Secu \ ke +s Lavin Acd POA hans at nesses oh (ds Srz_inihent baud thee hor plas
vo HD =1G cell at LR oe Duke tolicabl pany aituibocenmace they tated one

uthen Le. i . rc Laide a Ayyun 4, Security: Coe ges linaless s gu this tots re tevbut

f
Hey leeds Sasa dale Ye 2A Nad i A Daw ata “that the ag NS Age! sf Slamag ryt

wll ES cay LeU tad Hock Kata lie enniss 6: atlci tin me TL never told Yhis
Sera Lt Hoik os lnarnel Yau ‘KS wre 1 cons Les i tld bb 2 i dae AC sal

\ [
” ye er * actual apenas Ine ie) yvig eos we i ale mac Kates (Wa to ounak ¥°22 al
; SE elneomieas the Ces. a\k Avy Ane De wees of hs we an? dnd

a Puy Race. vy A earda Oy

i
Hos PO oy we yer af Sf a ik scl k. B: A Warn Ls S nly Vouacs ats Clenten wp.

: eo (ald ie 1 nthe. th BOOLA » “beak ms TA miscracack , B-Sti51S if stakes Ht
5 \ 3

‘ yy,
the, anliy Have happen thoes Aci eas 1 Cer aay an 1 renee pp Lae ry: | ape” a)

" A C Velo ate UNS 4. hey a _peder “Tes an 35 hbo rat eas prec rmeett tht

1A ed bar tale fe re

at ~F t
sk hapeee at of iS ga fic. if ais liok « th. Caere,: Lowe anldade wage ne et mat

 

 

 

 

 

 

 

 

 

 

 

 

 

cL kee. rade Gaal bole fbuse fe oe le i ths Laveshiags ey ta iS next

if} bak ely rate! Jets igs

ha my cele. ide ar INT fe DA Ss HAG Frum pe 14 ott OR 6, nf 24 ar sant
( { et
Sg humes pond A ake ‘acess sn) as fa} indy wl ap CAgen Lina Bezel at eh cond Gepebdy

Cr. Series hac & \ Mee d. sabes. Ps needa) C ced SS Sn wudt Tasse gate)? sus parce
Ms [ wo ty Club on U tz cel, Cemee& Or C4. Pee tede carAwuns Co wl aah exh “

INMATE SIGNATURE: VA — _ V

Prod

 

doa. pyar ur

 

He, (4 eiss

 

 

 

 

Vacs fine Arad AS of

c-ADM 804, Inmate Grievance system Procedures Manual , ;
Attachment 2-A Rag lé

_ Section 2-Appeals | —
issued: 1/26/2016 a mo Ce ee oD
Effective: 2/16/2016 oe xt

 

 
   

 

ONC Boctiment assay

 

 

 

 

 

 

 

 

moe i mes ge ee ‘Gee a etd VT tote nt ae ne sees 24 oad Ps Layee! i. A Suiden i Uc anb lan 2 sor,
SYS 7 a we
fine TA Teel Wier fete st bepetirn fk vec yette ds poe Ss & Ae. Le myo the. canst ts tiaaal
facac temeer ow €arce: As AG, 2 0S in en fin Sy we” if wk l, Cag cone buns wk. eS
™ 1 i
Cos 7 Stan athe c Alc ocs Cees SA AF. RSs aty bonds meses fut, ALA the he hime,
. 1 % Se q
— Al 1 br ae mod sassated the fyi: sao wl meds welak a zane Loincis yy te 4 thy
t . a) 4
L-Ct “ Ne & Le ern a. Te. ™, teh is 5 the me cai uate hws oiled wk Thzn -

 

 

~~

te sc. Same akictals tee, ti Cui L m wthe Le beur ap in SL cask if ath! os

ry
bannen: Aan this “8 tekally mares Solu, ge witht. prac cs Sad Eby seine tec).

' 4
Etat Ammemdmeat elaccr. in YALL Pr éotitle ts oe Doh, els ww

 

marter th:

ptbhinn, C with nm th, 5 fepact Msp eusncs Agpual 7 te a bee ten be this. aur) 4

a
P- ke Aa Lf Le. lee cade ‘adntel braces east | et lie, le; As id warith aunt
Leela! Lam ta Stie yal Leys ty Step L. i773... Al. fa Ox dagt QL 6 ‘ i le zener t
Mes wo bnrcses | Ge ek sa AsLys hb Keele ‘toudh witli ths Cop -t Ao Als he.
cihnestes ABE as ‘S, ' Praca | Greeny IPB, Sa ibe Robect mpasou, Sete eet wa taayplor =

 
 

£0H ~4940 end i ach GH- eps, See cael Lanes Wr S ao Sb Hee 2 oe oo
i444 MV ark oy Houal 2 Pye CB isit C ree Lah. 4 eager teilas. saree ef pisocla = posaacs 4 aH, et : fet

sade le Hae PE beats carts ee Js sadn bay Zo. £ Lenst PiiZ mtbr al liercs. Ane) See Ce a
_
“ens A Le C184. E Sera BL Rn! sa osbasds) 1987 Vo apialasces 5 pasoises rede daa. Ceidy bese

seshe: ; a) lop Lin _ Lait Cay fa allie. a! sha pc Lay H.. pciBiabt. + tet

 

 

 

 

 

 

ee ee

 
 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 24 of 43

Facility Manager’s Appeal Response
_ (MAHANOY)
(301 MOREA ROAD, FRACKVILLE, PA 17932)

This serves to acknowledge receipt of your grievance. appeal to the Facility Manager for the grievance noted’ -
below. In accordance with the provisions of DC-ADM 804, “Inmate. Grievance System Policy’, the following .
response is being provided based.on a review of the entire record of this grievance. The review included your .
initial grievance, the Grievance Officer's response, your appeal to me and any other documents submitted.

 

 

 

 

 

 

inmate Name: ‘| Troy Daniels [Inmate Nurnber:.| LD-8312

‘Facility: -" | Mahanoy . [Unit Location?"| HD 5-4 a

Grievance #: (| 654888 ) YA
" ae YS

 

Publication (if applicable):

 

   

 

 

Decision: ~° | X Uphold Response (UR) - _ (1 Uphold in part/Deny in part
Ye : _| GO Uphold Inmate (UI) , c

  

 

ree 3-1 [] Dismiss/Dismiss Untimely
itis the decision of this Facility Manager to uphold the initial response, uphold the inmate or disrniss. This
response will include a brief rationale, summarizing the conclusion, any action taken to resolve the issue(s)
raised in the grievance and your appeal and relief sought. :

 

 

 

   

Response: .* |. Soy

 

ny: Frivolous.)

 

ee Foe ak
Your appeal raises numerous different issues than you presented in initia! grievance, you go on to rebut Lt. *
Clark's investigation and add information that you state you did not tell him (when you should have).

| find the Lt. Clark did an exceptional investigation into your allegations and the evidence proves your
‘| allegations false. Regarding the additional information and embellishments added in your appeal, ! will not
_provide a response to these new accusations that were-not raised in your initial grievance.

Your appeal is denied. | also deny all the relief you are seeking except for what was already permitted by Lt.
Clark in his response to your grievance. . Oo

       

‘Signature: . ; =<), nD SaaS Ce err Tee ere!

Title: Facility Manager
Date: 1/5/17

 

 

 

 

 

 

CC: Facility Grievance Coordinator
DC-15
DSFM/DSCS
Grievance Officer
file

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2—- Appeals _
Issued: -12/1/2010
Effective: 12/8/2010

This is my response to your grievance appeal regarding grievance #624380. rot mine belongs be are tts 4 rc x
pe, oa - ; inmate as the eee Cok
hed in ker TM PdpSe »

Attachment 2-B ne

 
 

 

 

Case 3:18-cv-02011-RDM-CA peu 1 Filed Lo/17/18 Page 25 of 43

és) bless

 

Form DC-135A Commonwealth of Pennsylvania
Department of Corrections
INMATE’S REQUEST TO STAFF MEMBER epariment orn

 

 

 

 

INSTRUCTIONS
~? C. A { c Complete items number 1-8. If you follow instructions in
fe. “, . oec Maly | preparing your request, it can be responded to more
CIT eVvaace . promptly and intelligently. .
1. To: (Name and Title of Officer) 2. Date:
Mrs Sane Haman A” /S- LT
3. By: (PrigtInmate Name and Number) 4. Counselor's Name ;
-_ L ga.cl’ neat Mc Carols Sees
oo? ; Uni
“ \ 4 > 5. Unit Manager’s Name

 

x
Ae Signature {1 fc He bl L.
— ;

 

-
6. Work Assignment 7. Housing Agsignment

rua HO-I6

 

 

8. Subject: State your request completely but briefly. Give details.

 

tle Ile ic cs Hinman ivy witile une im Bere cence tas

 

fs GXitweate Mrs Theresa A Pela los Geremert) Cat > isl

 

 

   

at rel: dt _ a GLUB BA, Thee ved fe fecever thie
i tint Aiea nce. Soa i waste

 

 

please ‘Sead mi < Cary or the oi Weetite p fat to breve
>» \ Riess. And thle. bar fee divee caned

othe alin beeen

 

 

 

 

 

 

 

 

 

= fog
o—* Pespeesely
ca) el
"TL bece 4a hee Crom
Wifes (ASAD) Please , ZZ “ES
ify th tf Spanse herein Le Cz Lie3ie

 

9. Response! (This Section for Staff Response Only)

 

 

Ny Dow | dite 9 ALATA FE Belen He _Oppothee. pa

——-.

 

 

 

 

 

 

 

 

 

 

 

 

 

To DC-14 CAR only To DC-14 CAR and DC-15 IRS  O

 

 

Staff Member Name —& Talk HD N) man

Print,

 

Revised July 2000
 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 26 of 43

2017

Final Appeal Decision
. Secretary's Office of Inmate Grievances & Appeais
Pennsylvania Department of Corrections .

1920 Technology Parkway

Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy’, the following response is being provided
based on a review of the entire record of this grievance. The review included your initial grievance, the Grievance Officer's response,
your appeal to the Facility Manager, the Facility Manager's response, the issues you raised to final review, and (when applicable) any
revised institutional responses required as a result of a subsequent remand action by this office. As necessary, input from appropriate
Central Office Bureaus (e.g., Health Care Services, Chief Counsel, Office of Special Investigations and Intelligence, etc) may have been

solicited in making a determination in response to your issue as well. :

 

 

 

 

 

Inmate Name: . . | Troy Daniels | Inmate Number: "| LD-8312
SCI Filed at: _-- | Mahanoy FCurrent SCI: | Mahanoy
Grievance #: _- | 654888

 

 

Publication {if applicable):

 

 

 

Decision: .- ~~ .| Mi Uphold Response (UR)
os") 2) Uphold Inmate (Ul)

 

~~ | Q Uphold in part/Deny in part .
Itis the decision of the Secretary's Office of Inmate Grievances and Appeals to uphold the initial response, uphold the inmate, or
Uphold in part/Deny in part. This response will include a brief rationale, summarizing the conclusion, any action taken to resolve the

issue(s) raised in the grievance and your appeal and relief sought.
Response: ee ee

 

 

~~". Frivolous |.

 

This office is in receipt of your appeal and has reviewed ail applicable documents. In your grievance, you ultimately alleged that you
were abused by staff on 11/23/16. It is noted that you take igsue with the Superintendent's response containing a grievance number
unrelated to this instant grievance. You seek staff disciplinary action, additional staff training, free cable, and monetary relief.

A review of the records reflects that the initial reviewing officer investigated your claims and provided an appropriate response. The
investigation was reviewed and approved by OS! and your claims were unsubstantiated. Your appeal and any requested relief is

denied.

The Superintendent's response contains a mere typographical error regarding the grievance number. The response itself is
adequate. —

   
        

Signature: Dorina Varner

 

You, \Liergo £Cr
—

 

 

 

 

 

Title: ‘Chief Grievance Officer
Date: 1317
DLV/MEB *L) tas iS the supper indent Cebpewsc '
, , . ; 7 ‘ oP ee ites on et : i Cpe ee,
cc! DC-15/Superintendent De!Balso edeqeunbe & Phe af vewtience She (YP
Grievance Office 45 belong +e another LAL GRE of Get Mahe ner

=f 62186 ther Suid + TaiSe numerous bi lenes

SSurcs fcr my int heed, egw cuirite « L wrorithed

te. sk So iv a Wes celeriag ts Semecnse els
. , a ayia OL ther ong Piss
DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2-Appeals ~~ ~~
Issued: 1/26/2016
Effective: 2/16/2016

Attachment 2-F .- -
 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 27 of 43

Dec laration

7 Ay av L£ Miller % MIC OME Suoeer that the - ator motion
cone! hefetn 1S The truth. On Movember 43" ane FT was

Stundi at my cell coor H-D-O2& mental Health oni + and witnessed
o | Briner? kabi [re tlhahn “oi age /2 borne, % suortz., Lt Wwrllrans gon

ide.
z, i 4 * LD-s3l call otter he ase S ofte mpteng a
1 3 Te pes’ started Dee Te Fyoy Daniels "LD -¥312 al over TH ts
coll and eathins him, While nyels “LD B 31a LAS Hea
with his “Bath? hands Behind his aoe ed irased % kabilo
onoh and knee Lim Trey Daniels * LD-&31X tn Th Aliee This ofkicer ree zo
nched and kneect This Inmate. beliewe The o fi oer ford see ‘G
a Tm Troe Daniels," FLD -631, Por writing ce MArreyanbe an him «ia Tey
Taniels * fb $712 Pace wos Swollen afte. hia eye all Yo I | x ony
ovt the Cell the ob's olroppec Bh Denrels *LedD-~FF12 on the Fleer oshi
he was handeotted.

yan LM Mer # ycods& am villns te testily on Thid

der
ter if needed. F Ryan L Mmder *Mytodcs rove on
aoa of Perjor ta? 5.8 44) under False testimony

that Im subjee led to the laws of Perjury,

Submited Twuthtully
Ryan d Mev mcoeeé
peel Facoass

- ces hile
 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 28 of 43

Cy

-)

 

Form DC-135A

INMATE’S REQUEST TO

MBER

Fecihhy Crtiesunce Coomianbe

Commonwealth of Pennsylvania
Department of Corrections

INSTRUCTIONS
Complete items number 1-8. if you foliow instructions in
preparing your request, it can be responded to more
promptly and intelligently.

 

1. To: (Ndme and Title of Officer)
Cys “sé ete. thine

2. Date:
IA- ISS

 

3. By: (Print In Inmate Name and Number)

 

4, Counseior’s Name

(Me Cosmos sir

 

 

Ax. <a 5. Unit Manager’s Name
inmate Signature Me Ws \ ly
6. WorkAssignment 1S; fe lA 7. Housing Assignment
H O-22 cel {

 

 

8, Subject: State your request completely but briefly. Give details.

 

S-

 

 

Mannhts:

all

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To DC-14 CAR only

 

O

| To DC-14 CAR and DC-15IRS

 

 

Staff Member Name B GPE fap dD ma OM]

Print

Revised July 2000

1 Yon Apna —_ Date lafialie
Sign OA
 

   
   

 

a hee! i" nm. fe .
Dede t thet SdC,

OFFICIAL INMATE GRIEVANCE

TO: FACI  GRIEV. COORDINATOR F
rs, : “ / . :

FROM: .(INMA =NAME &NUMBER) SIGNA

A
INSTRUCTIONS:

ili T “yaene: ary) ante witen wg

COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
DEPARTMENT OF CORRECTIONS opt

 

 

 

GRIEVANCE NUMBER

 

 

 

DATE:
cs =-
I TE:

WORK h NT: ° HOUSING ASSIGNM

1 41,Refer to the. DC-ADM 804 for procedures on the inmate grievance cystitt.

-2. State your grievance in Block A in.a brief and Understandable manner. -

3. List in-Blook Bary action: you ma have-takep-toxresolve this
* staff members @ contacted. C

matfersBe sure'to: ij ado -

. A Provide a , clear statement of your grievance. Additional paper may be used, maximum two

( DC: 804 form and one : 8%" x 11" page). State all relief that you are

B, List actions taken and staff you! , before

this

These. Re (he agcts + Ne jo feel abort thes oethe.

Wang Winpecnss Pe baw

: Signature, of Fachiity C Grievahte Coordinator

7 WHITE Facility Grievance Coordinator Copy CANARY File Copy
7 GOLDEN ROO Inmate, Copy

- DC-ADM 804, Inmate Grievance System Procedures Manual
Section t= Grievances & initial Review»

Issued: 4/27/2015

"Effective: 5/1/2015 =<

our uF grievance has received. and processed in accordance with D M 804.

te. We

Date

PINK Action Retum Copy

Attachment 7-A

 

iim
   
 

arta ll

Psuch. ditecdus Yer This. Waed..5. pacha unprobestianslion which (ft eel8 0. Stabe’
Get sn neni at et! hime. Car Bea heel

ode ak Ebaes thet they ace b. (eto pes

- ln Phe &

| condactaeibhosinanselente. wtithactbe tolerated. Aid. AF corey crmplayee wiclerss

eet fou previsiess. ok Susde & cade. winee tl be subsector teen echatadiscip! Hey ——
nis Rachel oo hte well...

acben bythe oppanker tina parahy the. PSych ae chime

erence
enn nin ene oltre ee anya stove Sie Peet. pommates.. an Ee
(Diab theerwin. Hoey, Seri They lat Wl matifiy the fn Sie POUR O Tainan nnn

M4 RelelsA ARE. AS. ZL Sore te

Hen mete ema | RANT Tar AE

mee 15 naan aa a ca ee ine a EEE aa

Betal welos oy Concern.

the

mace ara FI A OTT a
se Te RET BT RD pete BRS ae AT

   

es ee mpc

 

TZ psaot at § Bat. ons he. “hed 1 Beep Ceo cRetedrera Ne a eD has

“Te ja “ga diss cept arr. Ahese.- Gaels. nee Th teases anon menue eee crs ceamme a
ogni

ee
Daye. wank. Waid. pooktker.. wooden J pveshinetioa--

S6e. ort nto. 3.6616. truth nwrnenenees saute ee
eA ; LS
S288: COO nn Coc. = pene! 1nd Buk a ‘kelbe.: eenlt.

 

nega

the.

LD tea =

pero ASSES

 

tamer

a LL. arent. ~

—ceonrremarn mantra Fee cable— a yee
Mictals breve. ‘od de. seek drmaies- rar. thee. meoths.sh

te x ae these.
ee SPL \ aot Poese. “Che he deaphen la discipline) by. thicpponties-—
thc Ce Cluuterbo SeBlectoatbetekeceares. ef the Di@iecs

"S combucl aad. abobien’s— nen ri ~ _Tenenteadabeck abit He
aE. My Beli&ks ARE. ad Meg wh LF ee oP

: | lap oats Cort Nae. Achons. Cee ap Daher

gn. tas 5 contternob

—*

meray RR LEER EP spe ge A A TE see A ETE ree

entnateL rey EEA re THe SAT

 
  

cae RN ET acm a

 

 

 

 

 

 

 

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

get Lika ay

   

ie

tac cop amare eh eee eo

pe ee EE am.
 

 

This serves to acknowledge receipt of your grievance t

Case 3:18-cv- : ‘ent Filed
18-cv-02011-RDM-CA Document 1 Filed 10/17/18 Page 31 of 43

INITIAL REVIEW RESPONSE
SCI Mahanoy
301 Mores Rd

Erackville, PA 17932
9 the assigned Grievance Officer. The response is as follows

—

(inmate Number:

 

 

 

  

 

  

"Facility: TSCIMAH

7] HID 2016

 

fUnit Location:

 

 

 

"Grievance #:... | 653664

=[T 11-18-2016

 

[Grievance Date!

 

 

 

 

 

Publication (if applicable):

 

  

 

 

 
 

7) LJ Uphold Inmate
X Grievance Denied
[]-Uphold in part/Denied in part

 

 

itis the decision of this grievance officer to uphold, deny a
grievance. This response will include a brief rationale, summa

the issue(s) raised in

r uphold in part/deny in part the inmate ’s initial
rize the conclusion, any action taken to resolve

r

 

relief sought.

 
      
 

  
     

 

     
 

 

  

he grievance and,
eg ae = Privolous:|:;

 
 

 

“Response::
| have reviewed your grievance dated 11-11
Mason,
father raped you 4
Code of Ethics vio
1.) That the retaliation is pu
in free cable 4). You want the offic
by the appointing authority for failu

Based on my investigation, | find no evidence to support your
concerning your situation. The video w
Gray, all interviewed deny any such cla
not found any evidence of any statemen
trained.

Based on the above informati

no evidence to support your c
necessary. The relief and compensation you seek is denied.

      

you indicate that Sergeant Greenzweig, Officers Valentine,
that Officer Valentine stated to everyone on the DTU that your
a nine year old boy. You state that this is a

2016, wherein

Derr, and Flannery came onto the DTU. You claim
nd he is at SCI-Albion, and you are here due to raping
lation and that PSS Bechtel and myself are aware of what the officers are saying. You are requesting

ton file 2.) You want this investigated 3.) $500,000 for pain and suffering but will take $500.00
ials to seek training for three months straight and 5.) You want the officials disciplined
re to reflect the references of the DOC Code of Conduct and regulations.

claim of any staff making any such comments on the DTU
laim are involved and to inmate
about these claims and ! have
ded CIT class and are well

as reviewed and I've spoken to the officers you ¢
ims. You have spoken to me about this previously
ts from staff. Staff assigned to the DTU have atten

on, | consider this grievance to be frivolous because it lacks any basis of fact, you provide
jaims, even your witnesses deny your claims. it is without merit with no further action
jh

    
    
 
 

   

 

 

 

 

 

 

 

Signature: LT. K. Wall
Title: COill
Date: 42-21-2016
cc: Superintendent my wihness wis Never
ae Grievance Coordinator question ok all ser
File ~
DC-ADM 804, Inmate Grievance System Procedures Manual
Attachment 1-D

Section 1— Grievances & Initial Review

Issued: 12/1/2010
Effective: 12/8/201 9
 

 

 

INMATE SIGNATURE:

DC-ADM 804, Inmate Grie

Section 2- Appeals
issued: 4/26/2016 ‘
Effective: 2116/2016

ures Manual . .
Attachment 2-A

vance System Proced

 
 

 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 33 of 43

Facility Manager's Appeal Response wil.
(MAHANOY) , \

(301 MOREA ROAD, FRACKVILLE, PA 17932)
This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted
below. {n accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, the following
response is being provided based ona review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer's response, your appeal to me and any other documents submitted.

inmate Name:.. | Troy Daniels inmate Number?©] LD-8312

 

 

 

 

 

“Facility: .... | Mahanoy . [Unit Location!" HD 5 {\
y

 

 

 

“Grievance #.. | 653664

 

 

 
  

 

 

Publication (if applicable): ae

 

  
   

  

 

 

Décision:’ .. | X Uphold Response (UR) O Uphold in part/Deny in part

asst “4 Uphold Inmate (UI)
Pe a eo Dismiss/Dismiss Untimely

it is the decision of this Facility Manager to uphold the initial response, uphoid the inmate or dismiss. This
response will include a brief rationale, summarizing fhe conclusion, any action taken fo resolve the issue(s)
raised in the grievance and your a eal and relief sought.
Response:: .-}. Soa ee Be wee esa S:-Privolouss. eee
| am in receipt of your grievance appeal in which you state your same argument regarding officers walking
onto the DTU and stating information about your father raping you and that you raped a g-year-old boy. You
filed this appeal because you don’t think Lt. Wall did a thorough investigation. You elaborate on this alleged
incident and, basically, want another investigation into this matter. You state Lt. Wall tied and did not
interview Inmate Gray, MP-8461, about your complaint. | will remind you that appeals exist to examine
procedure if you, the grievant, identify errors in the way your grievance was processed and’ responded to. It
| is not to have your complaints heard a second.time, re-investigated, or to rebut the response received.

 

 

 

 

 

 

| find Lt. Wall's initial response to your grievance to be. thorough and explained welt. He interviewed the
‘relevant parties. He relayed the findings:of his investigation in.clear terms to you. He deemed your
grievance frivolous because your allegation was meritless.

| uphold the Grievance Officer’s response and deny your appeal as well as any monetary relief or free cable
TV you are seeking.

 
 

     
  

Title: Facility Manager
Date: 1/5/17

Signature:

 

 

 

 

 

 

 

cc: Facility Grievance Coordinator
DC-15 -
DSFM/DSCS
Grievance Officer

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2— Appeals _ Attachment 2-B
issued: 12/1/2010

Effective: 12/8/2010:

 
 
 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 34 of 43

2017
Final Appeal Decision

Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, the following response is being provided
based on a review of the entire record of this grievance. The review included your initial grievance, the Grievance Officer's response,
your appeal to the Facility Manager, the Facility Manager's response, the issues you raised to final review, and (when applicable) any
revised institutional responses required as a result of a subsequent remand action by this office. As necessary, input from appropriate
Central Office Bureaus (e.g., Health Care Services, Chief Counsel, Office of Special Investigations and Intelligence, etc) may have been

solicited in making a determination in response to your issue as well.

 

 

 

 

 

Inmate Name: | Troy Daniels { Inmate Number: . | LD-8312
SCl Filed at:.. - | Mahanoy Current SCi: || Mahanoy
Grievance #: . | 853664

 

 

 

Publication (if applicable):

 

Decision: Hi Uphold Response (UR)
oe ~ “ .1 2) Uphold Inmate (U))

 

oo. > | Q Uphold in part/Deny in part
itis the decision of the Secretary's Office of Inmate Grievances and Appeals to uphold the initial response, uphold the inmate, or
Uphold in part/Deny in part. This response will include a brief rationale, summarizing the conclusion, any action taken to resolve the

issue(s) raised in the grievance and your appeal and relief sought,
Response: eg

 

 

” Frivolous |}.

 

This office is in receipt of your appeal and has reviewed all applicable documents. in your grievance, you claim that on 11/15/16,
various staff came on the DTU and Officer Valentine announced to everyone on the DTU your history of being victimized and your
offense(s) that includes victimizing a young boy. You allege that this was retaliation, a violation of your rights, and a violation of the
code of ethics for which you seek staff disciplinary action, additional staff training, free cable, and monetary relief.

A review of the records reflects that the initial reviewing officer investigated your claims and found them to be without merit. Staff
were questioned and deny your allegations. It is noted that you take issue with the investigation; however, these methods are not
dictated by the inmate nor tha grievance process. ‘There is no apparent rights or code of ethics violations and you provide no
evidence to suggest that retaliation exists for any reason. Your appeal and any requested relief is denied.

— ee ee
Signature: Dorina Vamer \/ 09 r { ACR d Co
Dy

 

 

 

 

 

 

Title: Chief Grievance Officer
Date: t/3117

DLV/MEB

ce: DC-15/Superintendent DelBalso

Grievance Office

S'C-ADM 804, inmate Grievance System Procedures Manual
. ... . Attachment 2-F

Section 2- Appeals
tssued: 1/26/2016
Effactive: 2/16/2016
 

 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 35 of 43

aration

(16. PACS, § 4664)

Seb Hac! Tra i
Lt fey Ce

- Hn fl

 
   

Case 3:18-cv-02011-RDM- CA Document 1. Filed 10/17/18 iE Ky! F +, aD

   

 

COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
DEPARTMENT OF CORRECTIONS i,

“3

  
   

 

 

 

 

 

 

 

 

GRIEVANCE NUMBER
OFFICLAL INMATE GRIEVANCE
TO: FACILITY GRIEVANCE COORDINATOR | FACILITY: | DATE:
FROM: i INMATE NA NAME & NUMBER) SIGNATURE OF INMATE: _.
sick (” CNeniel&S Lr y 53/2. -j a= ‘_.
WORKASSI MENT: YJ HOUSING ASSIG M
44 “ef H. Dike Coll
INSTRUCTIONS: UCU

1. Refer to the DC-ADM 804 for procedures on the inmate grievance system: mo
- | 2. State your grievance in Block A in a brief and understandable manner.
3. List-in Block B any action you may have. taken to. eee ne matiey, Be. sure to include the identity of

roy

 

  

meet -stagr membets you: havé-contactet:+ et pe < fee ee 8 toes Sicha aks a

 

* Provide a brief, clear statement of-your grievance. "Additonal paper may be used, maximum two
pages (one DC-804 form and one one-sided 874" x 11" page). State all relief that you are seeking.

OVS. ty Baten YAMA AY V- [Blk

 

 

   
 

 

    

 

 

 

         

 

20 Lind _ pete an ‘32> T-> a wae) Z2is £3 ‘ Ab hs ce b ox rm mw 5 OM? fi
heed ome up the sheet to UD~ le wales man tetetc tet beeused oe act) my Wwe hen es Lit tf
bor t te . i i oS ae ad’ a tk oe pe to) ra” an = Se LE = | nr} ae b to A
pe tis { fi of .5 fy aa (¥) Me fr ra - a tek, et fs) ts a e pte iba
re ih hic “ a Ls ra a «4 “s ae “. ste: - ; f jn a. - {-
" " 4 . Pas A ae a r Fh yc oc
Spee see fons cali telat pele twat tad at ele Hak
. ry ce ry fry. Thien Peet & fb
. i —— a — ia L a ph eat if ‘ st Cees See in fees, Jey pet to, iC, eee whl le i
soe mata : - _ , ‘\ i
7 r : ah = 7 i al Pigelic, ibe! the che pectoae. i seats tf aad use oc s ancl cigl ie Ly pace des
- BGs eel the mos °
Ad; . Sef Z ; ‘ , . "7 . .
_ z ii 7 a j he ts her Ye 22 Jedd lat it See et bicsal Seetarntn Comean thelhbe je
4 1 " - 1
St ait nme é Je re lis en. Ne “K 4 thas prbccuiee be dn mie ne. ft Be becks ARE

at are ‘A Sih. DL et gu
wabthel ime: palo wech Craek be no La Scigsec! cb Cabana
; - “| Br ListActions4 taken and staff you have opracted, befor subriflng is of ao eet

Rerortes to. Sat S| ic waking {his nat . oo pers
yon Corr See 4G) a én. ry doo . |

 

 

 

 

 

 

 

 

ON
~ Your grievance has been received and will be processed in accordance with DC-ADM 204, Wwe
. An Huser, MH a2 Ie.
oe Signature of Fai Grievance eae tor . " Date’

oo. “WHITE. Facility, Grievance Coordinator Copy CANARY Fiie Copy PINK Action Return Copy
: ‘GOLDEN ROD Inmate Copy ; -

woe,

DC-ADM ‘304, Inmate Grievance System Procedures Manual

. _ Section 1-- Grievances & initial Review" | Attachment 1-A
Issued: 4/27/2018 -- as . “« . . .
Effective: BI2018 7

 
 

 

    

_; —m Fi . . . ‘ ( L * '
—~ 4) DU wut this orga > SeelS Tre ms 9,
“ I
: thite Meet Th
Sr aan . & eye it t tnde Jn flee fF :
oe wlan The Cee Foy af oid fan Pees Peres -

. than reserve! Le on latter che be 2S needech. ee Court

or tcaint Pree. Cable Cer KH Year - —
“a meirt it nati Biel. Pec Dd Cole oF

Elles; All employ eas “efe. ple mptly to report ;

te there Su servis can i fy bey ed en which Comes .

fo thes attectiown thet ind cwhes vidhabion ck dhe ee
- ; becaee. Peles, Cae ae Ceaerlation, ee the De a by. oe coe
i in mak er erpleyee at they ere ke mreun tern a

the | ers) | Comal wetty cues previsers of Suck. Ssnechuve... wee une vee

Cue. mean “ry.

Bat yet y Cree wee bl S¢e e7e Cdariade witha. Bree. dome
‘fb Ge tury this. fepect ssl. Zuleal she Wer Bra H.; i$ sin lb steer Sy dave tt eb.
sek CaN 1% tbbercl - Cerne . te | my dere im me feel byiies.. ntdae bs happenin i tak,

“ but ethics, ued err F te aren ets « Te. thee.

Te My Rel ARE. MEL tues Cther ee

Actions wr L| be. LiKe Sat bay..cae Bee nee nee eee eee ei!
Ps). ve cee ee ee cee es ceeteeenan _ Despectfoll eult, syoees woe

       

“yo Seewt bu. th A cums tees mas

 
 

 

Case 3:18-cv-02011-RDM-CA Document 1 Filed 10/17/18 Page 38 of 43

INITIAL REVIEW RESPONSE
SCi Mahanoy
301 Mores Rd
Frackville, PA 17932
This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follo.

 

 

 

 

 

   

 

 

 

"Tamate Name: «| Daniels, Troy | . [inmate Number: | LD8312
| HD 20
"Grievance #: «| 653671 ee) 11/18/16

 

 

 

 

 

Publication (if applicable):

   
   

 

} CJ Uphold Inmate
| X Grievance Denied

| (] Uphold in part/Denied in part

jt is the decision of this grievance officer to uphold, deny or uphold in part/deny in part the inmate's initial _..
grievance. This response will include a brief rationale, summarize the conclusion, any action taken to resolve
the issue(s) raised in the grievance and- reflief sought ee
"Response: ses Frivolous |":

| have reviewed your grievance dated 11/18/16, wherein you indicate Officer Young tumed off your water and that
you did not eat.

 

 

        
 

| have spoken to Officer Young and he has stated to me that he tumed your water off due to you throwing unknown
liquid under your door. It was also.stated that you told Officer Young that as soon as he opens the wicket
going to take it hostagé. 1 have also talked fo Sgt Guzinski and he stated that he did not talk to you that day.

dung also turned your water back on during his shift. You received a DC-141 that day for having 4

Controlled substance of psych medication that did not belong to you.

Based on the above information, I consider this grievance to be frivolous as it lacks merit and has no basis in fact. It was
due to your assaultive behavior that caused your water to be turned off, Mr. Daniels. You fail to mention that in your

 

 

 

 

 

 

 

 

version of what occurred. jt
“Signature: R. Williams | | :

Title: Lt.

Date: -| 42/16/2016

 

 

. CC! Superintendent

Facility Grievance Coordinator —
DC-15

File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1— Grievances & Initial Review Attachment 1-D

Issued: 12/1/2010
Effective: 12/8/2010

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f i

 

Ay aa hel ter Netti

canes ie eC, Hlcusins enKosuen Ligealed ean) stat
Leb of +L. depacto.

 

   
 
 
 
 

sayy sacs i nat lott seken adits bac fi & cea ledt

et Cac Sie, are ates

#4, (oc et im tHeur Oe 2.

4 gs Id wh cotit

pub)
b, the i142 sl lE ol Gcsels.
[awoki. Arod Cait

: \ ihe ket habs fe wailruch 2 a

CVS coy nat tehe z fi S24

 

 

bs FAL ee yn

 

   

See eqgese

: Task Ine C fils

Rr 4d

 

 

 

Yo * 1
\. Munk “2 i ndsene yy sn th N So 2 yids ~ eS pat mr
Sip Pere Neo Nasa Se. Py) tk at lathe t MM my A Dec De AD Aah te
‘cr olineny,

 

 

 

 

 

 

¥, ne. ‘i sankey <5 4 “Tae deg chorea Land AY Wye’ wt f ee ‘ah fay fe disc
ba ast Coed ony “st abodes fn
f.

 

 

 

 

Seah ote +. cca £25 me pootel mw?

Ard tals ie R. abl.

ers :

 

a ts ‘a ig HS ali CL: ct fy} la Prete A ethse

eh Ye, S ee Ame ye ay eclabies ae due Lade a rane’ c

 

“rake 1 Coe he say és féukt diecd < wb ste

Tea ee

perso t

oC ase, ae int. Sega Ad wrth Sas ate ie ‘

. 12% oat onints abs bars me Etec. Le As ath « fas

8 in Ha, ie

ade,

at

 

Ar pol Y eleswshee.

 

~ seem. |e my 1 valdeens

bythe 0 och: etek

Ligeia, nm Maude See ngeact

 

ened At Out bas the rene

Cae

 

 

 

 

 

 

 

 

 

 

 
    

  

 

  

 

frat | Orbit

 

 

alee a. Ay Vaz pate Se vy CANT sete sey
. . t
gar yvnk chang” Ht atk So woke tS oe at: wk nd2 fis lets steve
: on Neb ob i C ni seo S Chee. aL dais ~ak ee Cofatret es > “oak. 4
5 - 7 —, _ as
ake ao duuted a oat wit A PEL Adin te ah ted Haus ogee Leh iseiplined ae,

    
 

 

"INMATE SIGNATURE: 7 Os

fe

DM 804, Inmate Grievance Syst

on 2— Appeals
4/26/2016 a
e: 2/46/2016 .

em Procedures Manual —
; Des Attachment 2-A

 
 

 

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 40 of 43

Facility Manager’s Appeal Response
(MAHANOY)
(301 MOREA ROAD, FRACKVILLE, PA 17932)
This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, the following
response is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer's response, your appeal to me and any other documents submitted.

 

 

 

 

 

 

 

 

 

Inmate Name: { Troy Daniels | Inmate Number: | LD-8312
Facility: ©: ; -| Mahanoy . [Unit Location:. ~ {HDS
“Grievance #:.- | 653671 A
a ATT
Publication (ifapplicable):: ep

 

 

 

Decision: X Uphold Response (UR) F Uphold in part/Deny in part

| GO Uphold Inmate (Uf) a
.... |  Dismiss/Dismiss Untimely ol,

itis the decision of this Facility Manager to uphoid the initial response, uphold the inmate or dismiss. This.

response will include a brief rationale, summarizing the conclusion, any action taken to resolve the issue(s)

raised in the grievance and your appeal and relief sought.

Response: | a _ Z | Frivolous | __|

lam in receipt of your grievance appeal in which you state your same argument as in your initial complaint.

You argue points of Lt. Williams' response. Appeals exist to examine procedure if you, the grievant, identify

errors in the way your grievance was processed and responded to. It is not to have your complaints heard a

second time or to rebut the response received.

 

 

 

 

Lt. Williams provided you with a clear response ‘to his investigation into your complaint. Your own actions
caused your water to be turned off and you were not truthful about your other complaints. | urge you to
follow the rules and regulations of the DTU. .

| uphold the Grievance Officer's response and deny your appeal as well as any monetary relief you are
seeking. , .

  

am 7

Title: Facility Manager
Date: : | 1/5/17

   

 

 

 

 

 

 

cc: Facility Grievance Coordinator _
DC-15
DSFM/DSCS
Grievance Officer.
file

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2-— Appeals
Issued: 12/7/2010
Effective: 12/8/2070

Attachment 2-B

 
a

Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Page 41 of 43

2017
Final Appeal Decision
Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
4920 Technology Parkway |
Mechanicsburg, PA 77050

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, the following response is being provided
based on a review of the entire record of this grievance. The review included your initial grievance, the Grievance Officer's response,
your appeal to the Facility Manager, the Facility Manager's response, the issues you raised to final review, and (when applicable) any
revised Institutional responses required as a result of a subsequent remand action by this office. As necessary, input from appropriate
Central Office Bureaus (e.g., Health Care Services, Chief Counsel, Office of Special Investigations and Intetligence, etc) may have been
solicited in making a determination in response to your issue as well.

 

 

 

 

 

Inmate Name: . __| Troy Daniels | Inmate Number: | LD-8312
SCI Filed at: . - _ | Mahanoy | Current SCI: | Mahanoy
Grievance #: ‘| 653671

 

 

 

Publication (if applicable):
‘Decision: |. ff Uphold Response (UR}

a ~~ | Q Uphold Inmate (UI} a
eel otc} GQ) Uphold in part/Deny In part -
iL is the decision of the Secretary's Office of Inmate Grievances and Appeals to uphoid the initial response, uphold the inmate, or
Uphold in part/Deny in part. This response will include a brief rationale, summarizing the conclusion, any action taken to resolve the
issue(s) raised in the grievance and your appeal and relief sought.

Response: a se et El ee

 

 

 

 

- Frivolous |__|

 

-This office is in receipt of your appeal and has raviewed all applicable documents. In your grievance, you claim that on 11/15/16,
Officer Young tumed off your water for a period of time and also failed to feed you. You claim that you reported this to the Sergeant.
You allege that this was rataliation, a violation of your rights, and a violation of the code of ethics for which you seek monetary relief.

A review of the records reflects that you were flooding the tier and staff were forced to shut the water off fora period of time. Further,
the records show that you threatened to take your wicket hostage as soon as it was opened. Your actions as well as your verbal
threats resulted in staff having to react accordingly. Staff are under no obligation to place their personal safety at jeopardy when an
inmate has clearly exhibited or verbalized his/her intentions as was done here. There is no apparent rights or code of ethics
violations. You provide no evidence to suggest that retaliation exists for any reason. Your appeal and any requested relief is denied.

 
    

 

 

 

 

 

 

Signature: Dorina Vamer Uy. Weaut O. A (TO

Title: Chief Grievance Officer i ~

Date: 1/30/17
DLV/MEB. These ate all les
ce: DC-15/Superintendent DelBalso “Thats mow Las’

Grievance Office
Gor the Comers vhlec

4 7 Sauc.

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2- Appeals _—
Issued: 1/26/2016
Effective: 2/16/2018

Attachment 2-F

 
 

 

 

— Case 3:18-cv-02011-RDM-CA Document1 Filed 10/17/18 Pasty 7p E
i
_—

Decl aration _—

 

1 Ryan £ Mller *ycods § Sweer that the ya for matron

Zorbe hein is the truth. Gn Jan &™% QOIT TL wes in the

Shower next to 7m Tre Deniela *LD-$312 ond he showed me
+Hhot he out hie wrists and Nevk ond ohestiurth Ais reer.
T eched him vhy he do that. He told me beavge all ot the
Pain he is coir bnnovsh. Because all The savrds Reep calliry hen,

a rapist and tM Tellivs everyone on the’ blook That ne fel
Ragec by his Gud Détrich Jackson. L told him man T nro
just try te tall tout with the psych.

oa Ryon £ Mller * cody am illo, to heshty oA This

concernfrratter if needed) F ~ hyond a Ile beodsh row
Under the Penalties oF Perjury (16:2.0,6.5.5 yGotl) under Halse

testimony that Lim gobjedted te the laws of perjory:

6 O h mitted Tr vthblly
Ryon £ Mer "Meoasé

foe #@E sant

cafle
 

Aa al eel il inmate at ime irene ln

Case 3:18-cv-02011-RDM-CA Document 1 Filed 10/17/18 Page 43 0f 43, .

 

   

 

 

 

— _ a —
tr

Smack Communicesbion/ PA, DOC

(ey PemelS ED BZ
(SCD) Huntington
PO, Dok S3BO2~S
St Pe Hersbuca Fa. 33132

 

 

}

(1D. vot act

middle Distact of
William S. eon!

x ws
AS” (0 vas\hi
S Craton PAY

7]

 

 
